DETAILED ACTION
The following FINAL Office Action is in response to Applicant’s Response filed on 02/15/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 19 and 21-33 were previously pending and subject to a non-final Office Action mailed 11/15/2021. Claims 19, 21-23, and 30 were amended. Claim 34 was added. Claims 19 and 21-34 are currently pending and are subject to the final Office Action below. 
	
	
Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on February 15, 2022. 
Applicant’s arguments on pages 6 thru 10 of the Response, concerning the previous rejection of claims 19 and 21-33 under 35 U.S.C. § 101 have been fully considered but are not found persuasive.
Regarding Step 2A—Prong I, the following statements have been taken from page 6 of the Response: “Claim 19 is not directed to an Abstract Idea or Judicial Exception Equated to an Abstract Idea.”
“a method for facilitating transaction of utilities,” under Step 2A—Prong I. 
Wherein, the following limitations taken from amended independent claim 19 disclose recite a method of organizing human activity:
rout[ing] and regulat[ing] transaction of utilities;
receiving a request…associated with a transaction of an electric utility from a requester…;
receiving…an energy information corresponding…to at least one provider;
…figure[ing] out the transaction based on the received request and the energy information;
providing at least one list of a plurality of routes connecting between the requester and the at least one provider who, based on the energy information, can provide the electric utility to the requester;
analyzing the plurality of routes…by calculating costs for the routes based on the electric utility related information which is provided by at least one provider…and stored, wherein the cost calculation…is also based on the following mathematical expression:
             
                m
                i
                n
                 
                
                    
                        ∑
                        
                            i
                            ∈
                            
                                
                                    n
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                P
                                            
                                            
                                                i
                                            
                                        
                                        +
                                        P
                                        
                                            
                                                d
                                                e
                                                c
                                                a
                                                y
                                            
                                            
                                                i
                                            
                                        
                                    
                                
                                ×
                                
                                    
                                        p
                                    
                                    
                                        i
                                    
                                
                                 
                                +
                                
                                    
                                        ∑
                                        
                                            j
                                            ∈
                                            
                                                
                                                    k
                                                    
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        T
                                                        l
                                                        o
                                                        s
                                                        s
                                                    
                                                    
                                                        i
                                                        j
                                                    
                                                
                                                ×
                                                
                                                    
                                                        p
                                                    
                                                    
                                                        i
                                                        j
                                                    
                                                
                                                +
                                                
                                                    
                                                        T
                                                        c
                                                        o
                                                        s
                                                        t
                                                    
                                                    
                                                        i
                                                        j
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
and wherein [n]={1 ,2,3, .. (n-1 }, n} is the set of providers, [k(i)] is the set of connected transmission lines between the requester and the at least one provider, p is the unit price, P is the power source, Tloss is the power loss in a transmission line (ij), Tcost is a cost of the transmission line (ij), i belongs to the set [n], i.e., {i} is a non-empty subset of [n], j belongs to the set [k(i)], i.e., {j} is a non-empty subset of [k(i)], and Pdecay is a power decay constant;
selecting…at least one route with the least calculated cost among the plurality of routes based on the analysis of the routes;
matching…the requester with a provider associated with the selected route upon receipt of the requester’s confirmation on the selected route;
executing…a…contract between the requester and the provider associated with the selected route; and
reserving…the electric utility associated with the provider associated with the selected route, to ensure that the reserved utility is provided to the requester instead of other requesters. 
For example, “a transaction of a product, which can include trading of a commodity in various industries had traditionally required at least bilateral involvement form production/creation of the goods or service to consumption by consumers,” is at least related to “fundamental economic practices” within the goods/services industry. (PG Pub Specification, ¶ [0004]). Moreover, the following is an example of “commercial interaction” in the goods and services industry, “the producer or trader to provide an optimal product offering to the consumer based on the consumer’s complex needs.” (PG Pub Specification, ¶ [0007]). Furthermore, calculating the optimal cost, e.g., the lowest cost, to route electric power from a provider to a requester and executing a contract between the provider and requester are at least related “fundamental economic practices” and commercial interaction” in the goods and services industry. (See PG Pub Specification, ¶¶ [0078]-[0082]). Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). Accordingly, taken as a whole and as and combination thereof, amended independent claim 19 recites an abstract idea as will be further disclosed in the detailed 35 U.S.C. § 101 rejection below. Examiner will address the amended limitations of the claim (power line, power regulator, metering monitor) below. Examiner noting that amended limitations regarding the power line, power regulator, and metering monitor do not change the determination of the claim as reciting an abstract idea because as a whole, the claim still recites and is directed to an abstract idea of organizing human activity. 
Regarding Step 2A—Prong II, Examiner recognizes Applicant’s arguments on pages 7-8 of the Response regarding Step 2A—Prong II. Applicant states, “Claim 19 provides at least the power lines connecting the requester and the provider, the meter monitor on the power line monitoring power output of the provider, and the regulator regulating output from the provider, which are beyond mere recitation of the judicial exceptions…an improvement to a particular technology is recited due to the specific recitation of the components of the power grid connecting the requester and provider, sensing and regulating power output, and limiting the claim to the particular technology of power provision. Taken together, these claim elements are narrowly drawn to a practical application in power brokering technology for navigating the everchanging supply, costs, computer-driven trade markets, and routes for reserving utilities that renders the claim subject matter eligible”. Examiner respectfully disagrees. 
generally linking” the abstract idea to a particular technological environment as Applicant stated “limiting the claim to the particular technology of power provision”. See MPEP §§ 2106.05(f) and 2106.05(h).
Regarding the improvement in technology, Examiner respectfully submits the claimed invention is analogous to “mere automation of manual processes, such as using a generic computer to process an application for financing a purchase,” i.e., a method that is not sufficient to show an improvement in computer-functionality. See MPEP 2106.05(a)(I). Examiner’s assertion is based on Applicant’s disclosure of facilitating the transaction between the provider and requester being “laborious, inefficient, and not thorough” and “a need for a better supply-side and demand-side matching of the product.” (See PG Pub Specification, ¶ [0007]-[0008]). Wherein, the need is addressed by the claimed process of receiving, analyzing, calculating, selecting, and matching of data and determining operations to be performed by the additional elements, i.e., (i) “a facilitating system computing device;” (ii) “a requester computing device,” (iii) “a regulator,” (iv) “a metering monitor,” (v) “a processor,” (vi) “a provider computing device,” (vii) “a database,”  (viii) “a power line” and (ix) “executing…a smart contract.” However, the additional elements are all recited at a high-level of generality, as will be further discussed in the detailed 35 U.S.C. § 101 rejection below, such that they do not transform the exception into a patent eligible application. Wherein, the additional elements: 
merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out generic computer functions, i.e., “apply it
amount to no more than “generally linking” the abstract idea to a particular technological environment, i.e., the abstract idea being implemented by computers. See MPEP §§ 2106.05(f) and 2106.05(h).
Accordingly, Examiner respectfully submits the claimed invention is analogous to “a commonplace business method being applied on a general purpose computer.” Wherein, “it is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.” See MPEP 2106.05(a)(II) and 2106.05(b)(I). 
Therefore, taken as a whole and a combination thereof, the additional elements fail to integrate the abstract idea into a practical application, because the additional elements are all recited at a high-level of generality such that they do not transform the exception into a patent eligible application as will be further discussed in the detailed 35 U.S.C. § 101 analysis below. Accordingly, taken as a whole and as and combination thereof, claims 19 and 21-34 are directed an abstract idea as will be further disclosed in the detailed 35 U.S.C. § 101 rejection below.
Regarding Applicant’s argument directed to MPEP 2106.04(a)(1)(II) on tying up abstract idea, it appears to be misquoted as 2106.04(a)(1) does not contain the quoted section and 2106.04(a)(1)(II) is directed to a machine washing machine not reciting an abstract idea, which isn’t relevant to the fact pattern of the invention. Moreover, the section appears to be related to whether claim recites an abstract idea so it doesn’t appear to be relevant regarding whether one or more claim limitations integrate an abstract idea into practical application. A similar discussion regarding tie up a judicial exception appears on MPEP 2106.04(b)(II); however, the section is directed to nature-based product and doesn’t appear to be relevant to the invention either.
Regarding Step 2B, Applicant asserts, “amended claim 19 recites several specific, unconventional limitations that add more than what is well understood or routine and confine the claims to particular useful applications by reciting more than simple conventional steps at a high level of generality.” Applicant further states, “claim 19 as a whole is directed to an improvement in electric utility logistics and power brokering technology…implement an inventive step beyond mere routine conventional steps.”
Examiner acknowledges the process according to amended independent claim 19—automating the routing and regulating transaction of electric utilities—is not readily taught by previously cited prior art. However, Applicant should note “[b]ecause they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101.” See MPEP 2106.05(I). Additionally, Applicant should note well-understood, routine, and conventional (WURC) activity overlaps with other Step 2B considerations, particularly the improvement consideration. See MPEP 2106.05(d). As stated above in Step 2A—Prong II, there is no indication that the additional elements improves the functioning of a computer or improves any other technology or technical field. 
It is unclear how the recitation of a requester device, a provider, electric power lines connecting the requester and the provider, and a regulator and/or a metering monitor on the power line providing measurements of the provider to the facilitator and regulating power output provides an improvement in electric utility logistics. For example, typical electric utility provision systems teach a requester or homeowner, a provider or electric utility company, regulator and metering monitor. The electric utility company provides 
Examiner asserts receiving, analyzing, selecting, and matching data and determining operations to be performed are processes performed by general-purpose computer(s). Although Applicant has positively recited additional elements that contain and execute instructions to perform the abstract idea, the additional elements are all recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computers and generic computer components. In other words, Examiner respectfully asserts the additional elements are general-purpose computers or computing devices that are serving a “special purpose” of executing the abstract idea. Accordingly, unlike the court’s determination that “the structured graphical user interface improving accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price” was an improvement to technology, See MPEP 2016.05(a)(ii), the additional elements are recited at a high-level of generality such that “nothing significantly more’ than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer,” is claimed. See MPEP 2106.05(I)(B). 
mere automation of manual processes, such as using a generic computer to process an application for financing a purchase” and “a commonplace business method being applied on a general purpose computer.” Accordingly, Examiner respectfully disagrees the claimed invention is “an improvement in electric utility logistics and power brokering technology.” Therefore, as will be further discussed below in the detailed § 101 rejection, independent claim 19 and claims 21-34 are ineligible subject matter under 35 U.S.C. § 101. Consequently, Applicant’s arguments are found unpersuasive regarding subject matter eligibility under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 and 21 thru 33 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.

35 U.S.C. § 101 Analysis:
Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).

Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 19 and 21 thru 34 are directed to a method, i.e., a process. Accordingly, claims 19 and 21 thru 34 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 

Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an abstract idea includes the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activities, and/or (c) mental processes.  

Regarding independent claim 19, the claim, under its broadest reasonable interpretation, recites an abstract idea of “facilitating goods or service related activity.” (See PG Pub Specification, ¶ [0013]). Wherein, the processes to perform the abstract idea are methods of organizing human activity and cover purely mental processes. The following limitations taken from the claim recite a method of organizing human activity:
rout[ing] and regulat[ing] transaction of utilities;
receiving a request…associated with a transaction of an electric utility from a requester…;
receiving…an energy information corresponding…to at least one provider;
…figure[ing] out the transaction based on the received request and the energy information;
providing at least one list of a plurality of routes connecting between the requester and the at least one provider who, based on the energy information, can provide the electric utility to the requester;
analyzing the plurality of routes…by calculating costs for the routes based on the utility related information which is provided by at least one provider…and stored, wherein the cost calculation…is also based on the following mathematical expression:
             
                m
                i
                n
                 
                
                    
                        ∑
                        
                            i
                            ∈
                            
                                
                                    n
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                P
                                            
                                            
                                                i
                                            
                                        
                                        +
                                        P
                                        
                                            
                                                d
                                                e
                                                c
                                                a
                                                y
                                            
                                            
                                                i
                                            
                                        
                                    
                                
                                ×
                                
                                    
                                        p
                                    
                                    
                                        i
                                    
                                
                                 
                                +
                                
                                    
                                        ∑
                                        
                                            j
                                            ∈
                                            
                                                
                                                    k
                                                    
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        T
                                                        l
                                                        o
                                                        s
                                                        s
                                                    
                                                    
                                                        i
                                                        j
                                                    
                                                
                                                ×
                                                
                                                    
                                                        p
                                                    
                                                    
                                                        i
                                                        j
                                                    
                                                
                                                +
                                                
                                                    
                                                        T
                                                        c
                                                        o
                                                        s
                                                        t
                                                    
                                                    
                                                        i
                                                        j
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
and wherein [n]={1 ,2,3, .. (n-1 }, n} is the set of providers, [k(i)] is the set of connected transmission lines between the requester and the at least one provider, p is the unit price, P is the power source, Tloss is the power loss in a transmission line (ij), Tcost is a cost of the transmission line (ij), i belongs to the set [n], i.e., {i} is a non-empty subset of [n], j belongs to the set [k(i)], i.e., {j} is a non-empty subset of [k(i)], and Pdecay is a power decay constant;
selecting…at least one route with the least calculated cost among the plurality of routes based on the analysis of the routes;
matching…the requester with a provider associated with the selected route upon receipt of the requester’s confirmation on the selected route;
executing…a…contract between the requester and the provider associated with the selected route; and
reserving…the electric utility associated with the provider associated with the selected route, to ensure that the reserved utility is provided to the requester instead of other requesters. 
For example, “a transaction of a product, which can include trading of a commodity in various industries had traditionally required at least bilateral involvement form production/creation of the goods or service to consumption by consumers,” is at least related to “fundamental economic practices” within the goods/services industry. (PG Pub Specification, ¶ [0004]). Moreover, the following is an example of “commercial interaction” in the goods and services industry, “the producer or trader to provide an optimal product offering to the consumer based on the consumer’s complex needs.” (PG Pub Specification, ¶ [0007]). Furthermore, calculating the optimal cost, e.g., the lowest cost, to route power from a provider to a requester and executing a contract between the provider and requester are at least related “fundamental economic practices” and “commercial interaction” in the goods and services industry. (See PG Pub Specification, ¶¶ [0078]-[0082]). Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). Accordingly, claim 19, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A—Prong II, see below. 

Step 2A – Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A – Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical 

Regarding independent claim 19, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “a facilitating system computing device;” (ii) “a requester computing device,” (iii) “a regulator,” (iv) “a metering monitor,” (v) “a processor,” (vi) “a provider computing device,” (vii) “a database,” (viii) “a power line” and (ix) “executing…a smart contract.” are all recited at a high-level of generality such that they do not transform the exception into a patent eligible application. For example, the Specification discloses (i), (ii), and (vi) “may include, but not limited to, smartphone, desktop computer, laptop, tablet computer and wearable devices, in particular intelligent wearable devices such as a smart watch, smart glasses or mobile virtual reality headset.” (PG Pub Specification, ¶ [0087]). The Specification further discloses (iii) and (iv) as computing devices and/or entities of the computing devices that monitor or regulate energy at the provider. (PG Pub Specification, ¶ [0093]). The Specification further discloses (v) “may include at least one of a centralized processor, a decentralized process or a combination of them.” (PG Pub Specification, ¶ [0048]). The Specification further discloses (vii) “may include, but not limited to, a centralized database and a decentralized database such as a distributed ledger.” (PG Pub Specification, ¶ [0050]). The Specification further discloses (viii) as “the transmission lines are represented by links. A node may be a producer, a consumer, a storage operator or both. For example, a windmill power plant is a producer. An energy storage facility may be in a consumer role during charging of the energy and in a producer role during discharging of the energy. The node may also be a substation, transformer or anything that links two transmission lines together”. (PG Pub Specification, ¶ [0129]). The Specification further discloses (ix) as being executed “between the consumer 140, the producer 150, the transmission operator 160, and the storage operator 170.” (PG Pub Specification, ¶ [0082]). 
Consequently, although the additional elements (i) thru (ix) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out the generic computer functions, e.g., storing, analysing, calculating, selecting, and matching data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein the additional elements, under their broadest reasonable interpretation in light of the specification, are all cited at a high level of generality. Such that, when view as a whole/ordered combination, additional elements (i) thru (ix) amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers and also drawn to the particular technological environment of electric utility provisioning. See MPEP 2106.05(h). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions; and/or
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h). 
Accordingly, taken as whole and a combination thereof, claim 19 is not integrated into a practical application. Consequently, independent claim 19 is directed to an abstract idea and has been evaluated in Step 2B, see below.

Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 

Regarding independent claim 19, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (i) thru (ix) to perform the italicized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or  independent claim 19 is ineligible subject matter under 35 U.S.C. § 101.

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding dependent claims 21 thru 34, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities.”
Although dependent claims 17 thru 20 further refine the abstract idea of their respective base claim, the claims do recite additional elements comprising:
Claim 26 recites (x) “updating the database;” and
Claim 28 recites (xi) “a centralized database or a decentralized database.”
Wherein, the additional elements (x) and (xi) under their broadest reasonable interpretation in light of the specification, are all recited at a high level of generality. For example, the specification discloses that (x) is “to record the goods or service related activity” and “to record the energy related activity.” (PG Pub Specification, ¶¶ [0026] and [0066]). The specification further discloses (xi) as being exemplified by a distributed ledgers and comprising “a plurality of blocks…stores the goods or services related information.” (PG Pub Specification, ¶ [0030]). Such that, when viewed as a whole/ordered combination, (x) and (xi) amount to no more than “apply it” (i.e., use of generic computers and generic computer components). See MPEP 2106.05(f).
Accordingly, for the same reasons in the Step 2A—Prong 2 analysis of independent claim 19, the limitations of dependent claims 26 and 28, when viewed as a whole/ordered combination, fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (i.e., “apply it”). Consequently, dependent claims 26 and 28 are directed to an abstract idea and have been evaluated in Step 2B, see below. 
Moreover claims 21 thru 25, 27, and 29 thru 34 further recite and refine the abstract idea and do not recite any additional element(s) other than those previously analyzed in their respective base claims. For example: 
Claim 21 recites wherein the utility or perishable food related information includes at least one of the following: producer related information, transmission related information or storage related information;
Claim 22 recites further comprising the step of sorting, by using the processor, the plurality of routes based on the utility or perishable food related information associated with the request, in order to select the at least one route;
Claim 23 recites further comprising the step of filtering, by using the processor, the plurality of routes based on the utility or perishable food related information associated with the request, in order to select the at least one route;
Claim 24 recites further comprising the step of providing, by using the processor, the requester with options of the plurality of routes through the requester computing device, so that the requester can select the at least one route;
Claim 25 recites further comprising the step of sending, by using the processor, details of the selected route to the requester computing device, so that the requester can send a confirmation of the selected route to the processor;
Claim 27 recites further comprising the steps of receiving a feedback from the requester with regard to the provider associated with the selected route, by the processor which then records the feedback on the database; 
Claim 29 recites wherein the decentralized database includes a distributed ledger;
Claim 30 recites wherein the distributed ledger comprises a plurality of blocks, and each block of the plurality of blocks stores the utility or perishable food related information;
Claim 31 recites wherein the request contains at least one of the following information: desired location, capacity, time or duration;
Claim 32 recites wherein the method is competed within two minutes; and
Claim 33 recites where the method is completed in real-time.
Claim 34 recites providing power to the requester by the provider over the at least one power line of the selected route.
dependent claims 21 thru 25, 27, and 29 thru 34 are directed to an abstract idea and have been evaluated in Step 2B, see below.


Dependent Claims Step 2B:
The dependent claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A above, the additional elements, i.e., (x) and (xi), are all recited at a high-level of generality to perform the italicized functions in Step 2A—Prong I. Accordingly, the additional element(s) amount to no more than: (i) “apply it” (or an equivalent), and, thereby, the additional element(s) are not a practical application of the abstract idea. Wherein, the same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Consequently, dependent claims 21 thru 34 are not eligible subject matter under 35 U.S.C. § 101.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.M./
Examiner, Art Unit 3628                                                                                                                                                                                             
/GEORGE CHEN/Primary Examiner, Art Unit 3628